Detailed Action 
1. 	This office action is in response to the communicated dated 30 June 2021 concerning application number 16/389,816 effectively filed on 19 April 2019. 
 
Notice of Pre-AIA  or AIA  Status
2. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to
AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims
3. 	Claims 1-20, 27-28, 34-35, 42-43, and 45-46 are pending; of which claims 1, 43, and 46 have been amended; claims 20, 27-28, and 34-35 have been withdrawn; claims 21-26, 29-33, 36-41, 44, and 47 have been cancelled; and claims 1-19, 42-43, and 45-46 are under consideration for patentability. 

Response to Arguments
4. 	Applicants arguments dated 30 June 2021, referred to herein as “the Arguments”, have been considered but they are not persuasive. 

	Applicant argues that Cowan in view of Blancou fail to disclose or suggests an implantable stimulation device that is powered by an ultrasonic device and configured to partially surround a splenic nerve for stimulation. Applicant specifically argues that Cowan teaches an implantable device that is designed to stimulate the cardiac tissue, but is not designed to partially surround and electrically stimulate the splenic nerve. Applicant also argues that Cowan’s implantable device would be far too large and powerful to be modified by Blancou to partially surround and stimulate the splenic nerve (pages 7-8 of the Arguments). The Examiner respectfully disagrees, as there is no teaching within the reference by Cowan about the size or power of the implantable device. Furthermore, there is no teaching within Cowan stating that the implantable device can only be used for cardiac tissue. In fact, Cowan teaches that the implantable device is powered by an external ultrasonic device and can be used in direct contact with the cardiac muscle or other body tissue [0085-0086]. Based on this disclosure, a person having ordinary skill in the art would have been led to suggest modifying the position of Cowan’s implantable stimulation device to surround and electrically stimulate the splenic nerve, as taught by Blancou ([0011, 0088, 0090]). Therefore, the Examiner respectfully maintains that Cowan in view of Blancou suggests an implantable device that partially surrounds a splenic nerve and directly electrically stimulates the splenic nerve. 
	Applicant argues that Blancou cannot be used as a secondary reference, as Blancou does not explicitly teach an ultrasonic powered device (pages 9-10 of the 
	Applicant argues that Blancou fails to disclose or suggests the limitation which recites the biphasic electrical pulses comprising an anodal phase followed by a cathodal phase. Applicant states that Blancou teaches biphasic pulses comprising anodal and cathodal phases, but is rather silent to the order of the anodal and cathodal phases (pages 10-11 of the Arguments). The Examiner respectfully disagrees, as Blancou teaches that either a positive or negative charge can be introduced into the splenic nerve followed by the opposite charge in order to achieve overall neutrality [0096-0097]. For example, the biphasic pulses may comprise an anodal phase (positive) that is introduced to the splenic nerve first and then followed by a cathodal phase (negative) to achieve neutrality. Therefore, the Examiner respectfully maintains that Blancou suggests the biphasic electrical pulses comprising an anodal phase followed by a cathodal phase.  
	
Claim Rejections - 35 USC § 103
5. 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
6. 	Claim 1-5, 7-11, 13-18, 42-43, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Cowan et al. (US 2006/0136004 A1) in view of Blancou et al. (US 2019/0290913 A1).
Regarding claim 1, Cowan teaches a method of treating a subject, comprising: 
receiving ultrasonic waves from an external ultrasonic transducer (ultrasonic energy from ultrasound transducer [0086-0087]); 
converting energy from the ultrasonic waves into electrical energy that powers a fully implanted medical device in the subject (ultrasound energy is converted into electrical energy and is received by the implantable receiver-stimulator device [0086]), and the device comprises two or more electrodes (implantable receiver-stimulator device comprises electrodes which can be implanted at selective positions within the patient’s body [0107]). 
Cowan does not explicitly teach wherein the fully implanted medical device at least partially surrounds a splenic nerve, and the two or more electrodes having electrical communication with the splenic nerve of the subject; and 
directly electrically stimulating the splenic nerve using the device to modulate the immune system of the subject.
The prior art by Blancou is analogous to Cowan, as they both teach implantable stimulators for stimulating a nerve or tissue ([abstract]). 

directly electrically stimulating the splenic nerve using the device to modulate the immune system of the subject ([0011]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Cowan’s stimulation device to target the splenic nerve and modulate the immune system of the subject, as taught by Blancou. The benefit of this modification will allow for allow for altering the immune cell population within the subject through splenic stimulation. This may further help treat a subject who suffers from an inflammatory disorder (see paragraphs [0011-0012] within the prior art by Blancou). 
Regarding claim 2, Blancou teaches wherein the stimulation is configured to reduce inflammation in the subject (treating inflammation or inflammatory disorders [0012, 0016]).
Regarding claim 3, Blancou teaches wherein the subject is treated for an inflammatory disease ([0051, 0053]). 
Regarding claim 4, Blancou teaches wherein the stimulation is configured to modulate a blood concentration of an inflammatory cytokine in the subject ([0064, 0066, 0067]). 
Regarding claim 5, Blancou teaches wherein the method modulates splenic release of the inflammatory cytokine ([0063, 0066]). 

Regarding claim 8, Blancou teaches wherein the inflammatory cytokine is tumor necrosis factor alpha (TNF-a) ([0067]). 
Regarding claim 9, Blancou teaches wherein electrically stimulating the splenic nerve modulates activation of one or more immune cells in the subject (changes in immune cell population due to stimulation of the apical splenic nerve [0011, 0072, 0077, 0082]). 
Regarding claim 10, Blancou teaches wherein electronically stimulating the splenic nerve increases activation of the one or more immune cells in the subject (increasing anti-inflammatory cytokines production [0011, 0051]).
Regarding claim 11, Blancou teaches wherein electronically stimulating the splenic nerve reduces activation of the one or more immune cells in the subject (decreasing pro-inflammatory cytokine production [0011, 0051]).
Regarding claim 13, Blancou teaches wherein the splenic nerve is electrically stimulated using one or more electrical pulses less than 1 ms in length (pulse duration between 100 microseconds and 1 millisecond [0097]).
Regarding claim 14, Cowan in view of Blancou suggests the method of claim 4. Cowan and Blancou do not explicitly teach wherein the splenic nerve is electrically stimulated using one or more electrical pulses about 100 s to 400 s in length. However, Blancou teaches wherein the splenic nerve is electrically stimulated using one or more prima facie case of obviousness exist. Therefore, a person having ordinary skill in the art would have been led to use a pulse length of 100 s to 400s. The benefit of this modification will allow for an alternate pulse length that is suitable for treatment of inflammation (MPEP 2144.05 I. Obviousness of Similar Ranges).
Regard claim 15, Cowan in view of Blancou suggests the method of claim 4. Cowan and Blancou do not explicitly teach wherein the splenic nerve is electrically stimulated using one or more electrical pulses having an amplitude of about 750 uA to about 10 mA. However, Blancou teaches wherein the splenic nerve is electrically stimulated using one or more electrical pulses having an amplitude of about 200 uA to about 5 mA ([0097]). Based on the ranges being merely close, a prima facie case of obviousness exist. Therefore, a person having ordinary skill in the art would have been led to use a pulse amplitude of about 750 uA to about 10 mA. The benefit of this modification will allow for an alternate pulse amplitude that is suitable for treatment of inflammation (MPEP 2144.05. I Obviousness of Similar Ranges). 
Regarding claim 16, Blancou teaches wherein the splenic nerve is electrically stimulated using one or more square-wave electrical pulses ([0016, 0097]).
Regarding claim 17, Blancou teaches wherein the splenic nerve is electrically stimulated using biphasic electrical pulses ([0097]).
Regarding claim 18, Blancou teaches wherein the biphasic electrical pulses comprises an anodal phase followed by a cathodal phase (the biphasic pulse includes both positive and negative phases [0097]).

Regarding claim 43, Cowan teaches an implantable medical device ([abstract]), comprising:
 a body comprising an ultrasonic transducer configured to receive ultrasonic waves and convert energy from the ultrasonic waves into an electrical energy that powers the device ([0086-0087]); 
two or more electrodes in electrical communication with the ultrasonic transducer ([0086, 0101, 0107]), 
Cowan does not explicitly teach wherein the electrodes are configured to directly electrically stimulate a splenic nerve or detect a splenic nerve activity; and
 a splenic nerve attachment member attached to the body, wherein the splenic nerve attachment member is sized and configured to attach the device to the splenic nerve or splenic artery and position the two or more electrodes in electrical communication with the splenic nerve.
The prior art by Blancou is analogous to Cowan, as they both teach implantable stimulators for stimulating a nerve or tissue ([abstract]). 
Blancou teaches teach wherein the electrodes are configured to directly electrically stimulate a splenic nerve or detect a splenic nerve activity ([0088, 0128]); and
 a splenic nerve attachment member attached to the body, wherein the splenic nerve attachment member is sized and configured to attach the device to the splenic nerve or splenic artery and position the two or more electrodes in electrical 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Cowan’s stimulation device to target the splenic nerve, as taught by Blancou. The benefit of this modification will allow for allow for altering the immune cell population within the subject through splenic stimulation. This may further help treat a subject who suffers from an inflammatory disorder (see paragraphs [0011-0012] within the prior art by Blancou).
Regarding claim 45, Cowan teaches a closed-loop system (arrhythmia detection, control, and timing module 14 [0138]), comprising: 
the implantable medical device of claim 43 (see claim 43 above); and 
an interrogator configured to transmit the ultrasonic waves to the implantable medical device (acoustic controller-transmitter which transmits the ultrasound energy to the implantable stimulator [0085-0086]), wherein the ultrasonic waves further encode a trigger signal in response to a change in a physiological condition (arrhythmia detection, control, and timing module 14 allows the ultrasound transducer to produce the desired level of acoustic energy in response to a presence or absence of a tachycardia [0138]).

7. 	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cowan et al. in view of Blancou, further in view of Guo et al. (US 2018/0154142 A1).

The prior art by Guo is analogous to Cowan, as they both teach electrical stimulation of tissue through the use of electrodes ([0128-0129]).
Guo teaches wherein the method increases the blood concentration of the inflammatory cytokine in the subject (stimulation causes at least a 35% increase in high mobility group box 1 or HMGB1 concentration which confirms an immune response stimulation ([0023]. HMGB1 is listed as an inflammatory cytokine by Applicant’s within claim 8).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the stimulation suggested by Cowan in view of Blancou to increase the concentration of inflammatory cytokine within the subject, as taught by Guo. The advantage of this modification will allow for confirming an immune response to a disease within the subject.  

8. 	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cowan et al. in view of Blancou, further in view of Simon et al. (US 2015/0032178 A1).
Regarding claim 12, Cowan in view of Blancou suggests the method of claim 9. Cowan and Blanco do not explicitly teach wherein electrically stimulating the splenic nerve modulates activation of natural killer (NK) cells in the subject. 
The prior art by Simon is analogous to Cowan, as they both teach electrical stimulators used to treat a nerve or tissue ([abstract]). 

Therefore, a person having ordinary skill in the art would have been led to target natural killer cells, as suggested by Simon, when using the method described by Cowan in view of Blancou. The advantage of this suggested modification will further help improve the host defense mechanism against bacterial invasions. 

9. 	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Cowan et al. in view of Blancou et al., further in view of Armstrong (US 2007/0027486 A1).
Regarding claim 19, Cowan in view of Blancou suggests the method of claim 4. Cowan and Blancou do not explicitly teach wherein the splenic nerve is electrically stimulated using a plurality of pulse trains comprising two or more electrical pulses, the pulse trains separated by a dwell time of about 500 ms or more.
The prior art by Armstrong is analogous to Cowan, as they both teach implantable electrical stimulator for stimulating nerves or tissue to treat a physiological condition ([0110, 0149, 0163]). 
Armstrong teaches wherein the splenic nerve is electrically stimulated using a plurality of pulse trains comprising two or more electrical pulses, the pulse trains separated by a dwell time of about 500 ms or more (on and off-time for pulse trains [0113]. For example, the off-time may be 2 minutes which is greater than 500 milliseconds [0113]. Furthermore, this stimulation can be used to treat immune system deficiencies and can be applied to any nerve located within the parasympathetic / sympathetic nervous system [0094, 0163]). 
. 
Claim Rejections - 35 USC § 103
10. 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
11. 	Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Blancou et al.
Regarding claim 46, Blancou teaches a method of modulating an immune system of a subject ([0011, 0032]), comprising electrically stimulating the splenic nerve of the subject using a pulse train comprising a plurality of biphasic electrical pulses ([0011, 0016, 0097]). 
Blancou does not explicitly teach wherein the biphasic electrical pulses comprises an anodal phase followed by a cathodal phase. However, Blancou teaches that either a positive or negative charge can be introduced into the splenic nerve followed by the opposite charge in order to achieve overall neutrality [0096-0097]. Therefore, the Examiner respectfully submits that a person having ordinary skill in the art would have been led to suggests introducing an anodal pulse phase (positive) that is followed by a cathodal pulse phase (negative) to achieve neutrality. The advantage of such modification will allow for maintaining the consistency of the pulse order within the 

Statement on Communication via Internet
12. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools. Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application. For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video 
Please refer to MPEP 502.03 for guidance on Communications via Internet.

Conclusion
13. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        
/ANKIT D TEJANI/Primary Examiner, Art Unit 3792